 GARNER AVIATION SERVICE CORPORATION2935.The foregoing unfair,labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.6.The Respondents have not engaged in unfair labor practices within the mean-ing of Section 8(a) ^(3) of the Act.[Recommendations omitted from publication.]Garner Aviation Service Corporation and Lynchburg Air Trans-port and Sales Corporation d/b/a Garner Aviation ServiceCorporationandInternational-Association ofMachinists;AFL, Petitioner.Case,No. 10-RC-W99. October 7,=1955SUPPLEMENTAL DECISION.AND, CERTIFICATION OFRESULTS OF ELECTION,Pursuant to a Decision and, Direction of Election issued herein on.January 13,1955,1 and to an order correcting the said decision, anelection by secret ballot was conducted on February 10, 1955, underthe direction and supervision of the Regional Director for the TenthRegion,among the employees in the unit found appropriate by theBoard.Following the election, a tally of ballots was furnished theparties.The tally shows that of approximately 337 eligible voters,317 cast valid ballots,of which 97 were forthe Petitioner and 220were againstit; 1 ballot was void and 8 were challenged.Thereafter,Petitioner filed timely objections to conduct affectingthe results of the election.The Regional Director investigated thematter and,on July 13,1955, issued and duly served on the parties hisreport on objections in which he found that the objections did notraise material and substantial issues and recommended that they bedismissed.On July21, 1955,Petitioner filed exceptions to theRegional Director's report.The Board has considered the Petitioner's objections,the RegionalDirector's report, the Petitioner's exceptions,and the entire recordin this case and hereby adopts the findings, conclusions,and recom-mendations of the Regional Director with the modifications, notedbelow.Petitioner's objections are substantially as follows:1.The Employer violated the settlement agreement in Case No.10-CA-1530,entered into on February 11, 1953,by engaging in theconduct hereinafter set forth.2.The Employer approved the formation and activities of the jobsecurity committee and a letter sent by the committee to its employees.This letter, which was mailed in the Employer's envelopes,containedallegedly coercive language.1111 NLILB 191.1,11 NLRB No. 57. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer wrongfully supplied the job security committeewith a list of the, names and addresses of its employees.4.The Employer allowed the committee "free run of its plants"but denied Petitioner the same privilege.5.The Employer interfered with the election by announcing theinauguration of bonus and employee suggestion awards paymentswhile this representation proceeding was pending.6.Supervisors transported their crews to the polling places and re-mained there with them in disregard of the Board representative'sinstructions-to' leave..II ^ .7.The employer-dominated committee threatened workers with lossof employment if they voted for the Petitioner.8.The foregoing allegations are supported by actions and state-ments of the Employer following the close of the balloting.With regard to the first allegation, we find, as did theRegional Di-rector. that violation of the settlement agreement, apart from the con-duct alleged to interfere with 'the election, does not constitute a validobjection to the instant election since it merely raises issues relating toa prior proceeding.The second and seventh objections, alleging that the job securitycommittee was employer-dominated and that the Employer was re-sponsible for its activities, amount, in substance, to allegations ofan 8 (a) (2) violation and are of a type which the Board will not de-termine in representation proceedings.'Moreover, the Petitioner hasfiled 8 (a) (2) charges in Case No. 10-CA-2250, alleging unlawfuldomination of the committee, which the Regional Director has foundwere insufficient to warrant the issuance of a complaint. In addition,the Regional Director's investigation failed to uncover sufficient evi-dence to hold the Employer responsible for the committee's statementsin its letter, even assuming, without deciding, that these statementswere coercive.In these circumstances, we agree with the RegionalDirector that these objections lack merit.Assumingarguendo,that the incidents set forth in objections Nos.3 and 5 are grounds for invalidating the election, they occurred priorto the date of issuance of the Decision and Direction of Election.Ac-cordingly, we find that no material or substantial issues are raisedby these objections for the Board will only consider conduct whichoccurs after such date sTurning to the fourth objection, the Regional Director found,among other things, that the incidents relied on to show disparatetreatment occurred before the issuance of the Decision and Directionof Election and that, therefore, they may not serve as a ground forinvalidating the election.In its exceptions, the Petitioner arguesonly that the Board is without power to adopt this cutoff date. Fors Shipowners'Association of the Pacific Coast and Its Member Companies,110 NLRB 479.F. W. WoolworthCo., 109 NLRB 1446. 295the reasonsset forth in theWoolworthcase,supra,we find no meritin this contention and overrule the objection.As to the sixth allegation, we agree with the Regional Director'sdetermination that it affords no basis for setting aside the election.Admittedly, a supervisor transported three employees to the pollsand entered the election area with them.However, investigation re-veals that he left when asked to do so and that he did no electioneer-ing.Mere brief presence at or near the polls without proof of im-proper conduct is insufficient to raise an issue with respect to the con-duct of the election.4Furthermore, contrary to the Petitioner's con-tention, transportation of employees to the voting area is not improperconduct.'Accordingly, we overrule this objection.Finally, with respect to the eighth objection, we find, as did the Re-gional Director, that the alleged taking of pictures of the counting,of the ballots and the alleged postelection statements of Personnel Di-rector Diamond and General Manager Wolfinbarger, assuming thetruth of these allegations, do not amount to interference with the elec-tion and do not warrant setting it aside.In view of the foregoing, we find that the objections do not raisesubstantial or material issues with respect to conduct affecting the re-sults of the election.Accordingly, we hereby overrule the objections.As the Petitioner did not receive a majority of the votes cast in theelection,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Association of Machinists, AFL, and that thislabor organization is not the exclusive bargaining representative ofthe employees of the Employer in the unit, heretofore found ap-propriate.]MEMBERMURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.Fruehauf Trailer company,106 NLRB 182, 184.Reidbord B2os. Co., 99 NLRB 127, 130.Brotherhood of Painters,Decorators&Paperhangers of Amer-ica, Carpet,Linoleum & ResilientTile Layers,LocalNo. 419,AFLandWilliamF. Coopersmith.Case No. 30-CB-25. October10,1955SUPPLEMENTAL DECISION AND ORDEROn June 19, 1953, the National Labor Relations Board issued aDecision and Order in the above-entitled case,' finding that the Re-spondent Union had violated Section 8 (b) (2) and 8 (b) (1) (A) of1105 NLRB 669.114 NLRB No. 58.